
	
		II
		111th CONGRESS
		1st Session
		S. 2780
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to establish a small
		  business intermediary lending pilot program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Intermediary
			 Lending Pilot Program Act of 2009.
		2.Small business
			 intermediary lending pilot program
			(a)In
			 generalSection 7 of the Small Business Act is amended by
			 striking subsection (l) and inserting the following:
				
					(l)Small Business
				Intermediary Lending Pilot Program
						(1)DefinitionsIn
				this subsection—
							(A)the term
				eligible intermediary—
								(i)means a private,
				nonprofit entity that—
									(I)seeks or has been
				awarded a loan from the Administrator to make loans to small business concerns
				under this subsection; and
									(II)has not less
				than 1 year of experience making loans to startup, newly established, or
				growing small business concerns; and
									(ii)includes—
									(I)a private,
				nonprofit community development corporation;
									(II)a consortium of
				private, nonprofit organizations or nonprofit community development
				corporations; and
									(III)an agency of or
				nonprofit entity established by a Native American Tribal Government; and
									(B)the term
				Program means the small business intermediary lending pilot
				program established under paragraph (2).
							(2)EstablishmentThere
				is established a 3-year small business intermediary lending pilot program,
				under which the Administrator may make direct loans to eligible intermediaries,
				for the purpose of making loans to startup, newly established, and growing
				small business concerns.
						(3)PurposesThe
				purposes of the Program are—
							(A)to assist small
				business concerns in areas suffering from a lack of credit due to poor economic
				conditions or changes in the financial market; and
							(B)to establish a
				loan program under which the Administrator may provide loans to eligible
				intermediaries to enable the eligible intermediaries to provide loans to
				startup, newly established, and growing small business concerns for working
				capital, real estate, or the acquisition of materials, supplies, or
				equipment.
							(4)Loans to
				eligible intermediaries
							(A)ApplicationEach
				eligible intermediary desiring a loan under this subsection shall submit an
				application to the Administrator that describes—
								(i)the type of small
				business concerns to be assisted;
								(ii)the size and
				range of loans to be made;
								(iii)the interest
				rate and terms of loans to be made;
								(iv)the geographic
				area to be served and the economic, poverty, and unemployment characteristics
				of the area;
								(v)the status of
				small business concerns in the area to be served and an analysis of the
				availability of credit; and
								(vi)the
				qualifications of the applicant to carry out this subsection.
								(B)Loan
				limitsNo loan may be made to an eligible intermediary under this
				subsection if the total amount outstanding and committed to the eligible
				intermediary by the Administrator would, as a result of such loan, exceed
				$3,000,000 during the participation of the eligible intermediary in the
				Program.
							(C)Loan
				durationLoans made by the Administrator under this subsection
				shall be for a term of 20 years.
							(D)Applicable
				interest ratesLoans made by the Administrator to an eligible
				intermediary under the Program shall bear an annual interest rate equal to 1.00
				percent.
							(E)Fees;
				collateralThe Administrator may not charge any fees or require
				collateral with respect to any loan made to an eligible intermediary under this
				subsection.
							(F)Delayed
				paymentsThe Administrator shall not require the repayment of
				principal or interest on a loan made to an eligible intermediary under the
				Program during the 2-year period beginning on the date of the initial
				disbursement of funds under that loan.
							(G)Maximum
				participants and amountsDuring each of fiscal years 2010, 2011,
				and 2012, the Administrator may make loans under the Program—
								(i)to not more than
				20 eligible intermediaries; and
								(ii)in a total
				amount of not more than $60,000,000.
								(5)Loans to small
				business concerns
							(A)In
				generalThe Administrator, through an eligible intermediary,
				shall make loans to startup, newly established, and growing small business
				concerns for working capital, real estate, and the acquisition of materials,
				supplies, furniture, fixtures, and equipment.
							(B)Maximum
				loanAn eligible intermediary may not make a loan under this
				subsection of more than $200,000 to any 1 small business concern.
							(C)Applicable
				interest ratesA loan made by an eligible intermediary to a small
				business concern under this subsection, may have a fixed or a variable interest
				rate, and shall bear an interest rate specified by the eligible intermediary in
				the application of the eligible intermediary for a loan under this
				subsection.
							(D)Review
				restrictionsThe Administrator may not review individual loans
				made by an eligible intermediary to a small business concern before approval of
				the loan by the eligible intermediary.
							(6)TerminationThe
				authority of the Administrator to make loans under the Program shall terminate
				3 years after the date of enactment of the Small Business Intermediary Lending Pilot Program Act of
				2009.
						.
			(b)Rulemaking
			 authorityNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall issue regulations to carry out section 7(l)
			 of the Small Business Act, as amended by subsection (a).
			(c)Availability of
			 fundsAny amounts provided to the Administrator for the purposes
			 of carrying out section 7(l) of the Small Business Act, as amended by
			 subsection (a), shall remain available until expended.
			
